Isaac Waldron plaint. conta Wm Henderson Defend* in an action of reveiw of a case tryed at a County Court held in Boston. 30th April. 1678. and from thence carried by Appeale unto the Court of Assistants in September following for non payment of one hundred and Fifty pounds in money or what shall appeare due by promiss and engagement under the sd Hendersons hand and Seale &ca according to attachm*. . . . [592] The Iury . . . found for the Defend* costs of Court.
[ See cases of the same name, above, pp. 903, 924.]